Case: 21-60524     Document: 00516404073         Page: 1     Date Filed: 07/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 22, 2022
                                  No. 21-60524
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Wilson Perez-Vasquez,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A088 362 274


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Wilson Perez-Vasquez, a native and citizen of Guatemala, petitions
   for review of the dismissal by the Board of Immigration Appeals (BIA) of his
   appeal from the immigration judge’s (IJ) denial of his motion to reopen. In
   2018, Perez-Vasquez was ordered removed in absentia and moved to reopen


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60524      Document: 00516404073           Page: 2    Date Filed: 07/22/2022




                                     No. 21-60524


   on grounds that exceptional circumstances prevented his appearance at his
   removal hearing, 8 U.S.C. § 1229a(b)(5)(C)(i).
          When evaluating a denial of a motion to reopen, we review the BIA’s
   order but will also evaluate the IJ’s underlying decision to the extent it
   influenced the BIA’s opinion, as it did here. See Nunez v. Sessions, 882 F.3d
   499, 505 (5th Cir. 2018). Otherwise, a denial of a motion to reopen is
   reviewed under “a highly deferential abuse-of-discretion standard.” Ramos-
   Portillo v. Barr, 919 F.3d 955, 958 (5th Cir. 2019). Factual findings are
   reviewed under the substantial evidence test. Chun v. INS, 40 F.3d 76, 78
   (5th Cir. 1994). Conclusions of law are reviewed de novo. Zhu v. Gonzales,
   493 F.3d 588, 594 (5th Cir. 2007).
          First, Perez-Vasquez is correct that the BIA erred by failing to address
   key evidence. See Cabrera v. Sessions, 890 F.3d 153, 162 (5th Cir. 2018).
   Specifically, the BIA did not consider several factors he raised in his motion
   to reopen as to whether exceptional circumstances prevented his appearance
   at his removal hearing, including evidence of: (1) Perez’s multiple attempts
   to contact both the Portland and El Paso immigration courts; (2) the fact that
   he filed two change of address forms because the El Paso immigration court
   sent the notice of hearing to the wrong address after he filed his first one; (3)
   the fact that his hearing was set in El Paso—where his son was detained—as
   opposed to Portland despite informing officials that he was going to reside in
   Oregon; (4) his financial constraints in travelling to El Paso with three-days-
   notice. See Matter of S-L-H- & L-B-L-, 28 I. & N. Dec. 318, 321 & n.4 (BIA
   2021); see also Magdaleno de Morales v. INS, 116 F.3d 145, 148 (5th Cir. 1997)
   (considering whether alien attempted to contact the immigration court prior
   to hearing). Additionally, the BIA failed to address evidence of Perez’s
   regular check-ins with immigration officials and his diligence in filing a
   motion to reopen, which tend to show an incentive to appear. See Matter of
   S-L-H- & L-B-L-, 28 I. & N. Dec. at 321.



                                          2
Case: 21-60524      Document: 00516404073           Page: 3    Date Filed: 07/22/2022




                                     No. 21-60524


          Perez-Vasquez’s second argument that he lacked statutory notice
   because his notice to appear lacked the date and time is administratively
   unexhausted. See Avelar-Oliva v. Barr, 954 F.3d 757, 766 (5th Cir. 2020); see
   also Arulnanthy v. Garland, 17 F.4th 586, 592 (5th Cir. 2021) (holding that we
   review our jurisdiction de novo). His statement regarding “lack of notice”
   in his notice of appeal is too conclusory to sufficiently raise the statutory
   notice issue before the BIA, and he did not argue the issue in his brief to the
   BIA. See Townsend v. INS, 799 F.2d 179, 182 (5th Cir. 1986); Claudio v.
   Holder, 601 F.3d 316, 318 (5th Cir. 2010). Additionally, his argument that the
   BIA addressed the merits of the notice issue is unsupported by the record—
   the BIA specifically addressed the merits of whether Perez-Vasquez received
   actual notice as opposed to statutory notice.
          Finally, Perez-Vasquez’s argument that his due process rights were
   violated because the notice of hearing was not reasonably calculated to
   apprise him of the hearing is unavailing. See Hernandez-Castillo v. Sessions,
   875 F.3d 199, 205 (5th Cir. 2017) (holding that an alien lacks a liberty interest
   in a motion to reopen due to its discretionary nature).
          Accordingly, Perez-Vasquez’s petition for review is GRANTED in
   part, DISMISSED in part, and DENIED in part.                       His case is
   REMANDED to the BIA for the limited purpose of considering—in light
   of the totality of the circumstances of his individual case—whether
   exceptional circumstances prevented his appearance at his removal hearing.




                                          3